Citation Nr: 0519555	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel  


INTRODUCTION

The veteran had active service from October 1976 to November 
1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied entitlement to 
service connection for a bilateral knee disability.

The veteran presented testimony at a Travel Board hearing in 
March 2005 at the Atlanta, Georgia, RO before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
placed in the claims file.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

At his hearing in March 2005, the veteran testified that he 
had applied for disability benefits from the Social Security 
Administration (SSA), but had been denied.  The Court has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 370, 372 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Consequently, these records must be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim.

Service medical records show complaints in July 1980 of right 
knee pain and swelling, diagnosed as ligament strain of the 
cruciate and medial collateral.  The veteran testified that a 
treating VA doctor had told him that his bilateral knee 
condition was possibly due to what he did in service.  He 
also testified that a doctor had told him that his service-
connected flat feet had affected his knees.  In view of the 
record as it now stands, as well as the testimony of the 
veteran before the undersigned, a remand is warranted to 
obtain a VA examination specifically addressing the claimed 
service connection for a bilateral knee disorder, to include 
as secondary to the veteran's service-connected pes planus, 
after a review of the veteran's history in his claims file.  

In his substantive appeal, the veteran stated that he had 
been hospitalized in service approximately in 1979 at Fort 
Stewart, for his knee condition.  After securing more 
specific identifying information regarding this 
hospitalization, a further search should be made for any 
available hospitalization records.  

In addition, the Board notes that what is considered a fourth 
element of the requisite notice has not been provided, as VA 
has not requested that the veteran provide any evidence in 
his possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); 38 C.F.R. 
§ 3.159(b)(1); 38 U.S.C. § 5103A(g).    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide specific identifying information 
regarding a period of hospitalization in 
service in 1979 for a knee condition.  
Based upon the information provided, the RO 
should request the service inpatient 
hospitalization records. 

2.  The RO should request that the veteran 
provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini, supra, at 121. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim. 

4.  The RO should schedule the veteran for 
an orthopedic examination of the knees.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder, to 
include a copy of this Remand and all 
additional records obtained, must be made 
available to the medical examiner in order 
that he or she may review pertinent aspects 
of the veteran's service and medical 
history.  A rationale should be provided 
for all opinions expressed.

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that disability of 
either knee is related to in-service 
complaints of knee pain, currently shown 
in July 1980 as right knee pain and 
swelling, diagnosed as ligament strain of 
the cruciate and medial collateral, or 
whether such a direct relationship to 
service is unlikely (i.e., less than a 
50-50 probability).  

b.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
post-service knee disorder has been 
caused or aggravated by the veteran's 
service-connected bilateral pes planus, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The degree of knee 
pathology that would not be present but 
for the service-connected bilateral pes 
planus disability and/or the degree of 
aggravation of the back disorder by the 
service-connected bilateral pes planus 
disability should be identified, to the 
extent possible. 

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology.  When a 
service-connected disability aggravates a 
non-service-connected disability, the 
veteran shall be compensated for the 
degree of disability (but only that 
degree) over and above the degree of 
disability which existed prior to the 
aggravation.
5.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the January 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


